People v Pierre (2018 NY Slip Op 01485)





People v Pierre


2018 NY Slip Op 01485


Decided on March 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
VALERIE BRATHWAITE NELSON, JJ.


2016-00024
 (Ind. No. 14-00397)

[*1]The People of the State of New York, respondent,
vWesner Pierre, appellant.


Arleen Lewis, Blauvelt, NY, for appellant.
Thomas P. Zugibe, District Attorney, New City, NY (Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Rockland County (William A. Kelly, J.), rendered November 18, 2015, convicting him of arson in the third degree, assault in the second degree, criminal possession of a weapon in the third degree, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's sole contention on appeal is that his statement to police made on November 20, 2014, was taken in violation of his right to counsel. This contention is academic, as that statement was suppressed after a pretrial hearing and was not used at trial (see People v Pearson, 93 AD3d 1343; People v Gilot, 20 AD3d 489).
AUSTIN, J.P., ROMAN, SGROI and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court